*651On certificate from the Circuit Court of Appeals for the Eighth Circuit.
Messrs. Armwell L. Cooper and Frederick H. Wood for Emery Bird Thayer Dry Goods Co. et al., and Messrs. Henry M. Channing and Barton Cornean for Moses Williams et al.

Per Curiam:

The motion to bring up the entire record and cause is denied. Upon examination of the certificate, the certificate is dismissed. Jewell v. Knight, 123 U. S. 426, 433; Baltimore & O. R. Co. v. Interstate Commerce Commission, 215 U. S. 216, 221; Biddle v. Luvisch, 266 U. S. 173; Smith v. Ajax Pipe Line Co., 298 U. S. 641; Dixie Terminal Co. v. United States, 298 U. S. 645.
Reported below: 15 F. Supp. 938.